        Case 3:19-cv-01111-DRD Document 33-2 Filed 03/07/19 Page 1 of 11



                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF PUERTO RICO

                                                   :
ODYSSEY REINSURANCE COMPANY,                       :
                                                   :
                       Plaintiff,                  :
                                                   :
        vs.                                        :       CASE NO. 19-MC-035 (CCC)
                                                   :
INTEGRAND ASSURANCE COMPANY,                       :
                                                   :
                       Defendant.                  :
                                                   :
                                                   :
EVEREST REINSURANCE COMPANY,                       :
                                                   :
                       Plaintiff/Intervenor,       :
                                                   :
        vs.                                        :
                                                   :
INTEGRAND ASSURANCE COMPANY,                       : Petition to Compel Arbitration under
                                                   : Sections 4 and 5 of the Federal Arbitration
                       Defendant.                  : Act, 9 U.S.C. §§ 4-5
                                                   :

                          PETITION TO COMPEL ARBITRATION

TO THE HONORABLE CARMEN CONSUELO CEREZO
UNITED STATES DISTRICT JUDGE:

        COMES NOW Everest Reinsurance Company (“Everest Re”), by its undersigned

counsel, and respectfully alleges and prays:

                             I.     JURISDICTION AND VENUE

        1.      This Petition to Compel Arbitration is made pursuant to Sections 4 and 5 of the

Federal Arbitration Act (the “FAA”), 9 U.S.C. §§ 4, 5.

        2.      This Court has original jurisdiction over this action pursuant to 28 U.S.C. §

1332(a) as the matter in controversy exceeds the sum or value of $75,000 and Everest Re and

Defendant Integrand Assurance Company (“Integrand”) are citizens of different States.



01370962.DOCX
        Case 3:19-cv-01111-DRD Document 33-2 Filed 03/07/19 Page 2 of 11



        3.      Venue is proper in this District pursuant to 28 U.S.C. §§ 1391(b)(1), 1391(b)(2)

because Integrand resides in this District and a substantial part of the events giving rise to the

claim occurred in this District.

                                         II.   THE PARTIES

        4.      Plaintiff Everest Re is a corporation organized and existing under the laws of the

State of Delaware with its principal place of business in Liberty Corner, New Jersey. The

mailing address of Everest Re’s headquarters is 477 Martinsville Road, Liberty Corner, New

Jersey 07938-0830.

        5.      Upon information and belief, Defendant Integrand is a corporation organized and

existing under the laws of the Commonwealth of Puerto Rico with its principal place of business

in San Juan, Puerto Rico. The mailing address of Integrand’s headquarters is 369 Ensenada Urb.

Caparra Heights, San Juan, Puerto Rico 00920.

                  III.      THE PARTIES’ AGREEMENT TO ARBITRATE

        6.      Integrand and Everest Re are parties to the Commercial Catastrophe Excess of

Loss Reinsurance Agreement No. B110817IB11061, effective May 1, 2017 (the “Commercial

Cat Treaty”). A copy of the Commercial Cat Treaty is attached to this Petition and made a part

hereof as Exhibit A.

        7.      Integrand and Everest are parties to the Personal Lines Catastrophe Excess of

Loss Reinsurance Agreement No. B110817IB11062, effective May 1, 2017 (the “Personal Lines

Cat Treaty”). A copy of the Personal Lines Cat Treaty is attached to this Petition and made a

part hereof as Exhibit B.

        8.      The Commercial Cat Treaty and the Personal Lines Cat Treaty are referred to

herein collectively as the “Treaties.”



01370962.DOCX                                    2
        Case 3:19-cv-01111-DRD Document 33-2 Filed 03/07/19 Page 3 of 11



        9.      Both Treaties contain the identical arbitration clause, which binds Integrand and

Everest Re to arbitrate disputes arising under the Treaties.

        10.     The arbitration clause of the Treaties provides as follows:

                                          ARBITRATION

        1.      Disputes arising out of this Agreement or concerning its interpretations or
        validity, whether arising before or after its termination, shall be referred to
        Arbitration. This Arbitration shall be a condition precedent to the commencement
        of any action at law.

        2.      Each party shall appoint an Arbitrator and the two so named shall, before
        they enter upon the Arbitration, appoint an Umpire. In the event of one party
        failing to name an Arbitrator within 30 (thirty) days of the other party requesting
        it in writing to do so, or in the event of the Arbitrators failing to appoint an
        Umpire within 30 (thirty) days of their own appointments, the said Arbitrator
        and/or Umpire shall be appointed by the President of the Chamber of Commerce
        in the city where the Arbitration takes place.

        3.      The Arbitrators and the Umpire shall be disinterested current or retired
        executive officers of insurance or reinsurance companies or Underwriting
        Members at Lloyd’s. The Court of Arbitration shall be in San Juan, Puerto Rico,
        unless some other place is mutually agreed upon by the parties in this Agreement.

        4.     Within 30 (thirty) days after the appointment of the Umpire, the
        Arbitrators and the Umpire shall meet, and determine a timely period for
        discovery, discovery procedures and schedules for hearings. Should the two
        Arbitrators fail to agree, then the matter in dispute shall be referred to the Umpire.
        The Arbitrators and Umpire shall make their award with a view to effecting the
        general purposes of this Agreement. They may abstain from judicial formalities
        and from strictly following the rules of law and shall make their decision
        according to the practice of the reinsurance business.

        5.      The Arbitrators or Umpire shall give an award in writing within 60 (sixty)
        days of the hearing or, if no hearing is held, the submission of all evidence by the
        parties. The award agreed upon by the two Arbitrators or by the majority of the
        Arbitrators and the Umpire shall be final and binding on both parties. The costs
        of Arbitration shall be paid as the Court of Arbitration directs. If either of the
        parties should fail to carry out any award the other may apply for its enforcement
        to a court of competent jurisdiction in a territory in which the party in default is
        domiciled or has assets or carries on business.




01370962.DOCX                                     3
        Case 3:19-cv-01111-DRD Document 33-2 Filed 03/07/19 Page 4 of 11



        6.     If an Arbitrator or Umpire, subsequent to his appointment, is unwilling or
        unable to act, a new Arbitrator or Umpire shall be appointed in his stead by the
        aforementioned procedure.

        11.     Pursuant to FAA Section 1, 9 U.S.C. § 1, “commerce” is defined to mean

“commerce among the several States or with foreign nations, or in any Territory of the United

States or in the District of Columbia, or between any such Territory and another, or between any

such Territory and any State or foreign nation, or between the District of Columbia and any State

or Territory or foreign nation.”

        12.     Under FAA Section 2, 9 U.S.C. § 2, “[a] written provision in … a contract

evidencing a transaction involving commerce to settle by arbitration a controversy thereafter

arising out of such contract or transaction, or the refusal to perform the whole or any part thereof,

or an agreement in writing to submit to arbitration an existing controversy arising out of such a

contract, transaction, or refusal, shall be valid, irrevocable, and enforceable, save upon such

grounds as exist at law or in equity for the revocation of any contract.”

        13.     The Treaties are “contract[s] evidencing a transaction involving commerce,” and,

therefore, the arbitration clauses of both Treaties are “valid, irrevocable and enforceable” in

accordance with FAA Section 2, 9 U.S.C. § 2.

                               IV.     THE PARTIES’ DISPUTES

        14.     On September 6, 2017, Hurricane Irma impacted certain northern regions of

Puerto Rico, but did not hit the Island directly.

        15.     On September 20, 2017, Puerto Rico suffered a direct hit from Hurricane Maria.

        16.     Integrand paid losses arising out of Hurricane Maria on property and casualty

insurance policies that are reinsured by the Treaties. Everest Re paid its share of Integrand’s

billings under the Treaties for such losses.



01370962.DOCX                                       4
        Case 3:19-cv-01111-DRD Document 33-2 Filed 03/07/19 Page 5 of 11



        17.     Integrand contends that it has paid losses arising out of Hurricane Irma on

property and casualty insurance policies that are reinsured by the Treaties. Everest Re has

declined to pay Integrand’s reinsurance billings under the Commercial Cat Treaty relating to

losses allegedly arising out of Hurricane Irma, asserting, inter alia, that Integrand has failed to

provide proper proofs of loss establishing that those losses arose out of Hurricane Irma, rather

than Hurricane Maria.

        18.     On November 16, 2018, Integrand served a Demand for Arbitration against

Everest Re under the Treaties pursuant to which Integrand seeks to recover amounts claimed due

from Everest Re for losses allegedly arising out of Hurricane Irma.             Although Integrand

demanded arbitration under both the Commercial Cat Treaty and the Personal Lines Cat Treaty,

Integrand has failed to identify any unpaid amounts allegedly due under the Personal Lines Cat

Treaty arising from either Hurricane Irma or Hurricane Maria. A copy of the Demand for

Arbitration is attached to this Petition and made a part hereof as Exhibit C.

        19.     On November 16, 2018, in accordance with paragraph 2 of the arbitration clause

of the Treaties, Integrand requested that Everest Re appoint its party arbitrator within 30 days

from the date of Integrand’s Demand for Arbitration.

        20.     On December 14, 2018, Everest Re served a Counter-Demand for Arbitration on

Integrand, pursuant to which Everest Re appointed Aaron Stern as its party arbitrator. As

required by paragraph 3 of the arbitration clause of the Treaties, Mr. Stern is a disinterested,

retired executive officer of several insurance and reinsurance companies. In accordance with

paragraph 2 of the arbitration clause of the Treaties, Everest Re also requested that Integrand

appoint its party arbitrator within 30 days from the date of Everest’s Counter-Demand for




01370962.DOCX                                    5
        Case 3:19-cv-01111-DRD Document 33-2 Filed 03/07/19 Page 6 of 11



Arbitration. A copy of Everest’s Counter-Demand for Arbitration is attached to this Petition and

made a part hereof as Exhibit D.

        21.     By letter dated December 14, 2018, Integrand appointed Raymond P. Burgos-

Santiago, Esq. as its party arbitrator. Integrand did not provide a copy of Mr. Burgos’s resume

with its letter or otherwise explain how Mr. Burgos was qualified to serve as an arbitrator under

the arbitration clause of the Treaties. A copy of Integrand’s December 14, 2018 letter is attached

to this Petition and made a part hereof as Exhibit E.

        22.     Following Everest Re’s request, on December 17, 2018, Integrand provided

Everest Re with a copy of Mr. Burgos’s resume. A copy of Integrand’s December 17, 2018

email, with Mr. Burgos’s resume, is attached to this Petition and made a part hereof as Exhibit F.

        23.     From the face of his resume, Mr. Burgos did not appear to be a “disinterested

current or retired executive officer [] of insurance or reinsurance companies or Underwriting

Members at Lloyd’s,” as required under paragraph 3 of the arbitration clause of the Treaties.

Therefore, Everest Re requested that Integrand provide support for its position that Mr. Burgos

satisfied the contractual requirements of the arbitration clause of the Treaties to serve an

arbitrator in the arbitration against Everest Re.

        24.     On December 19, 2018, Integrand’s counsel sent an email to Everest Re’s counsel

in which Integrand asserted that “Mr. Burgos has in fact been responsible for the executive

functions of supervising the business operations of Aon Insurance Managers Inc., an

international insurance company offering, inter alia, insurance and reinsurance policies and

treaties for risks outside of Puerto Rico.” Integrand further asserted that “Mr. Burgos served as

Authorized Representative, Member of the Board of Directors and Compliance Officer of US

Commonwealth Life, A.I. and he was also responsible for the operations of Converge Re II.” A



01370962.DOCX                                       6
        Case 3:19-cv-01111-DRD Document 33-2 Filed 03/07/19 Page 7 of 11



copy of the December 19, 2018 email is attached to this Petition and made a part hereof as

Exhibit G.

        25.     In its counsel’s December 19, 2018 email, Integrand never stated or established

that Mr. Burgos was a “disinterested current or retired executive officer [] of insurance or

reinsurance companies or Underwriting Members at Lloyd’s” as required under paragraph 3 of

the arbitration clause of the Treaties.

        26.     On January 11, 2019, Everest Re’s counsel wrote to Integrand’s counsel, stating

that, “[b]ased on the information provided by Integrand to date, as well as information that is

available publicly, Mr. Burgos does not appear to satisfy [the] contractual requirements” set forth

in the arbitration clause of the Treaties for serving as an arbitrator. A copy of Everest Re’s

January 11, 2019 letter, is attached to this Petition and made a part hereof as Exhibit H.

        27.     In its January 11, 2019 letter, Everest Re advised Integrand that, while Mr.

Burgos had served as president of Aon Insurance Managers (Puerto Rico) Inc. (“AIM PR”), AIM

PR’s business is to provide consulting services to insurance companies and AIM PR is not

identified as an insurance or reinsurance company on the website of the Office of Insurance

Commissioner.

        28.     In its January 11, 2019 letter, Everest Re further stated that “Integrand has not

offered any proof that Mr. Burgos in fact served as an ‘executive officer’ of US Commonwealth

Life” and that “Mr. Burgos [was] not identified as a member of the management group of

Converge Re II on its website, and there is no reference to Converge Re II on his CV.”

        29.     Last, in its January 11, 2019 letter, Everest Re advised Integrand that it “has

serious concerns as to whether Mr. Burgos can serve as a disinterested, unbiased arbitrator in this

matter.” Everest Re explained:



01370962.DOCX                                    7
        Case 3:19-cv-01111-DRD Document 33-2 Filed 03/07/19 Page 8 of 11



        As set forth in his CV, Mr. Burgos worked for Aon for approximately 15 years,
        from 2002 to 2017. He worked for Aon in a number of important capacities,
        including as “In-House Counsel for Aon plc … handling all Legal and
        Compliance matters” and as President of AIM PR, which you apparently claim to
        be “executive officer” positions. Aon served as Integrand’s reinsurance broker
        and agent in connection with the placement and administration of the Treaties.
        Aon has handled important functions in connection with the Treaties, including
        placement, reporting, and claims administration.

        30.     Given its important role and functions for Integrand, Aon will likely be requested

to produce documents and make one or more witnesses available to testify in the arbitration

between Integrand and Everest Re.

        31.     On February 2, 2019, Integrand advised Everest Re that it was maintaining “its

support of Mr. Burgos’ qualifications to meet the requirements of the arbitration covenants, but

given the impasse your unsupported objections have raised, Integrand has sought judicial

intervention to annul the covenants.”

        32.     On February 4, 2019, Integrand provided Everest Re with a courtesy copy of a

complaint filed by Integrand on January 31, 2019 against Everest Re and other reinsurers in the

Commonwealth of Puerto Rico, Court of First Instance, Superior Court, San Juan Part (the

“Integrand Action”). Pursuant to its complaint in the Integrand Action, Integrand seeks, inter

alia, a judicial determination that the arbitration clause of both Treaties is null and void.

        33.     On February 4, 2019, Odyssey Reinsurance Company removed the Integrand

Action to this District.    The Integrand Action is pending before the Honorable Daniel R.

Domínguez.

        34.     FAA Section 4, 9 U.S.C § 4, states, in pertinent part, as follows:

        A party aggrieved by the alleged failure, neglect, or refusal to arbitrate under a
        written agreement for arbitration may petition any United States district court,
        which, save for such agreement, would have jurisdiction under title 28, in a civil
        action … of the subject matter of a suit arising out of a controversy between the



01370962.DOCX                                     8
          Case 3:19-cv-01111-DRD Document 33-2 Filed 03/07/19 Page 9 of 11



        parties, for an order directing that such arbitration proceed in the manner provided
        for in such agreement.

        35.     FAA Section 5, 9 U.S.C. § 5, provides, in pertinent part, as follows:

        If in the agreement provision be made for a method of naming or appointing an
        arbitrator or arbitrators or an umpire, such method shall be followed; but if no
        method be provided therein, or if a method be provided and any party thereto
        shall fail to avail himself of such method, or if for any other reason there shall be
        a lapse in the naming of an arbitrator or arbitrators or umpire, or in filling a
        vacancy, then upon the application of either party to the controversy the court
        shall designate and appoint an arbitrator or arbitrators or umpire, as the case may
        require, who shall act under the said agreement with the same force and effect as
        if he or they had been specifically named therein….

        36.     Integrand has waived any right to enforce, and is estopped from enforcing, the

arbitration clause of the Treaties by seeking a judicial determination that such arbitration clause

is null and void and, thereby, attempting to avoid arbitration of the disputes arising under the

Treaties between Integrand and Everest Re.

        37.     Integrand has failed to appoint a party arbitrator who is “disinterested” and who is

a “current or retired executive officer [] of insurance or reinsurance companies or Underwriting

Members at Lloyd’s,” as required by paragraph 3 of the arbitration clause of the Treaties.

        38.     As a result of Integrand’s actions, there has been a lapse in the naming of an

arbitrator by Integrand.

        39.     More than 30 days have passed since December 14, 2018, when Everest Re

appointed Mr. Stern as its party arbitrator and Integrand sought to appoint Mr. Burgos as its party

arbitrator.

        40.     Integrand has failed to avail of itself of the method set forth in paragraph 2 of the

arbitration clause of the Treaties for appointment of the umpire.

        41.     As a result of Integrand’s actions, there has been a lapse in the appointment of the

umpire.

01370962.DOCX                                     9
       Case 3:19-cv-01111-DRD Document 33-2 Filed 03/07/19 Page 10 of 11



        42.     No previous application has been made for the order and relief sought by this

Petition.

        WHEREFORE, for the reasons stated above, Everest Re respectfully requests that the

instant Petition be granted and consequently prays that this Honorable Court:

        43.     Appoint a disinterested, current or retired, executive officer of insurance or

reinsurance companies or Underwriting Members at Lloyd’s to serve as Integrand’s arbitrator in

the arbitration against Everest Re, as required by paragraph 3 of the arbitration clause of the

Treaties.

        44.     Appoint a retired federal judge to serve as the umpire in the arbitration between

Integrand and Everest Re or, in the alternative, appoint a disinterested, current or retired,

executive officer of insurance or reinsurance companies or Underwriting Members at Lloyd’s to

serve as the umpire, as required by paragraph 3 of the arbitration clause of the Treaties.

        45.     Direct that the arbitration between Integrand and Everest proceed before an

arbitration panel comprised of Aaron B. Stern as Everest Re’s arbitrator, the person appointed by

the Court to serve as Integrand’s arbitrator, and the person appointed by the Court to serve as the

umpire.

        46.     Order that Everest Re be awarded the costs of this proceeding and attorney’s fees.

        47.     Order any and all further relief as the justice of this cause may require.

        RESPECTFULLY SUBMITTED,

        In San Juan, Puerto Rico, this 7th day of March 2019.

                                               COLÓN & COLÓN, P.S.C.
                                               P.O. Box 9023355
                                               San Juan, Puerto Rico 00902-3355
                                               Tel. (787) 758-6060
                                               Fax. (787) 753-1656



01370962.DOCX                                     10
       Case 3:19-cv-01111-DRD Document 33-2 Filed 03/07/19 Page 11 of 11



                                    s/ Francisco J. Colón-Pagán
                                    Francisco J. Colón-Pagán
                                    USDC-PR No. 120503
                                    FJColon@colonlaw.com

                                    Joseph J. Schiavone (pro hac vice forthcoming)
                                    Vincent J. Proto (pro hac vice forthcoming)
                                    SAIBER LLC
                                    18 Columbia Turnpike, Suite 200
                                    Florham Park, New Jersey 07932-2266
                                    Tel. (973) 622-3333
                                    Fax. (973) 622-3349




01370962.DOCX                         11
